 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDin its reference to a permit. Two permits were actually involved--one from theDistrict Council to which any member of a local which, itself, was a member ofthat Council could get; the other permit was one issued by Respondent. The former.did not entitle a member of a sister local to get his own employment in the juris-diction of the local in which he sought work. With reference to the one issued bytheRespondent, Parker testified that, when he was a member of Respondent, itwas Respondent's practice not to issue such a permit until a man was dispatchedto a job. Hence, he would, in such case, have both the permit and the dispatch slip.The issuance by the Respondent of a permit to Parker for the month of July, 1965,without giving him a dispatch slip at the same time, suggests that Respondent didnot deem a dispatch slip to be needed in this case since Parker was already in theCompany's employ. I note that Respondent's business agent supplied ForemanIzer,who was a member of a sister local, with a work permit but not a dispatch.slip.Although Izer, as a supervisor, was recognized as entitled to be brought intothe jurisdiction by the Company, his situation of being on the payroll before-coming in (and as therefore not needing to be dispatched) was parallel to Parker's.On the entire record, I find that Respondent caused the Company to terminateParker's employment because Parker had not been dispatched by Respondent asrequired by practices sought to be enforced by Respondent but not as requiredby the terms of the contract between the Companyand the Respondent.AlthoughParker was a member of a sister local, this, I believe was not, by itself, a motivat-ing factor in Respondent's conduct. It is involved only to the extent that Parkerwas not registered with Respondent. However, Respondent's insistanceupon com-pliance with its unilaterally established hiring rules as a basis for causing Parker'stermination, alone, establishes a violation by Respondent of the Act since theeffect of Respondent's conduct was to cause the Company to discharge Parker andthereby "to encourage members to perform obligations or supposed obligations ofmembership." i5Accordingly, I find that Respondent, by causing the Company to terminateParker's employment in violation of Section 8(a) (3) of the Act, violated Section8(b)(2) and (1)(A) of the Act.Uponthe basis of the foregoing findings of fact and upon the entire record inthe case I make the following:CONCLUSIONS OF LAW(1)Charles T. Parker Construction Company is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of the Act.(2)TheRespondent is a labor organization within the meaning of Section 2(5)of the Act.(3) By causing said Charles T. Parker Construction Company to dischargeWilliam H. Parker on July 7, 1965, the Respondent has engaged in unfair laborpractices affecting commerce within the meaning of Section 8(b)(2) and (1)(A),of the Act.(4)The aforesaid unfair labor practices are unfair labor practices affecting.commerce within the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions of law and the entire record.in the case,I hereby make the following:[Recommended Order omitted from publication.]u Radio Officers'Union [Bull Steamia1up]v. N L R.S.,347 U.S. 17, 52.United Steel Fabricators, Inc.andInternational Union of Elec-trical,Radio and MachineWorkers, AFL-CIO.Case 23-CA-2184.October 25, 1966DECISION AND ORDEROn July 25, 1966, Trial Examiner Benjamin B. Lipton issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in unfair labor practices as alleged in the com-161NLRB No. 36. UNITED STEEL FABRICATORS, INC.433plaint, and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to the Trial Exam-iner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the General Counsel's exceptions and brief, andthe entire record in this case, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations.[The Board adopted the TrialExaminer'sRecommended Orderand dismissedthe complaint.]TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard before Trial Examiner Benjamin B. Lipton on March 8,1966, in San Antonio, Texas,upon a complaint by the General Counsel1allegingthatUnited Steel Fabricators,Inc.,herein called Respondent,violated Section8(a)(1) and(3) of the Act. All parties were represented at the hearing and wereafforded full opportunity to present relevant evidence.At the close,oral argumenton the record was waived.Briefs filed by the General Counsel and Respondenthave been duly considered.Upon the entire record in the case, and from my observation of the demeanorof the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAt itsprincipal place of business in San Antonio,Texas,Respondent is engagedin the manufacture and prefabricating of metal buildings.During the year preced-ing issuance of the complaint,Respondenthad a directinflow in interstate com-merce of goods and materials valued in excess of $50,000.Respondent admits,and I find, that it is engaged in commerce within the meaning ofthe Act.II.THE LABORORGANIZATION INVOLVEDInternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO,hereincalled the Union,isa labor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Essential issues(1)As violative of Section 8(a)(1), the General Counsel contends that in atelephone conversation Foreman Tom Wilburn, Jr., told Antonio Garcia, anemployee of Dixie Form and Steel Company,herein called Dixie, that Respondentwould not employ applicants who were engaged in a strike or other concertedactivity a Dixie.'The chargeby the Unionwas filed and servedon October8, 1965, and the complaintthereon was issued by the General Counsel on December 20, 1965. 434DECISIONSOF NATIONALLABOR RELATIONS BOARD(2)As violative of Section 8(a)(3), the General Counsel contends thatRespondent refused to hire Justo A. Gonzales and Arturo Alejandro Villarrealbecause of their concerted activity and their membership in the Union.Respondent denies the alleged violations, and affirmatively states that it refusedto hire Gonzales and Villarreal for the reasons that it had no jobopenings, thatthey have not since requested employment, and "further that such applicants didnot submit proper applications to begin with."B.General Counsel's case-in-chiefGonzales testified in substance as follows: He and Villarreal 2 worked for Dixiein SanAntonio, Texas, until June 1965,3 when they went out on strike with otheremployees of that firm. On August 4 (while the strike was in progress), theyvisited Respondent's plant and spoke (in Spanish) to Foreman Wilburn inan effortto obtain employment with Respondent.4 Wilburn said that-"Possibly in abouttwo weeks ... he might have an opening" for Gonzales as a feeder and Villarrealas a punch operator, both at $1.90 an hour. Gonzales had no telephone and Wil-burn took a number where Villarreal could be reached. On August 9, after receiv-ing a call from Wilburn, they came to the plant about 2:30 p.m. Wilburn said heneeded two men and gave them applications to fill out. While they werefilling outthe forms (and Gonzales was in the process of entering his height),5 Wilburn toldthem to finish because they had to take a physicalexaminationand thedoctor wasabout to leave. Wilburn wrote the name and address ofDr. Smith onthe applica-tions (which also contained spaces for detailed medical data). They left "immedi-ately"-at 2:55 p.m.b Before that, Wilburn said he would employ them and theywere to return the next day at 8 a.m. to go to work. At the doctor's office, theyhad to wait for about an hour before being examined. The doctor's secretary kepttheir applications.Dr. Smith examined them, madeentries ontheirapplications,indicated they had passed, and said he would send the forms back to Respondent.On August 10, about 8 a.m., they reported at the plant, with their work clothes,tools, and lunch,and told Wilburn they were ready for work. Wilburn said hewas sorry but he could not give them work. "He said why and then he left for hisoffice." 7 They followed him to his office and reminded him that he told them theprevious day he "needed two men." They left and have notsince goneback to theplant or spoken to Wilburn.8In their conversations withWilburn no mention was made oftheirDixieemployment or the strike.About 9:30 a.m., they appeared at the office of "the Union of the Dixie SteelCompany," and spoke to Raymond Mendez, a Dixie employee and president ofthe local union.In connection with his employment in 1964, Gonzales had made outsimilarapplications for Respondent.With unmistakable emphasis, the application formstates, in large, bold type-"TO BE PLACED ON THE PAYROLL, ALL JOBAPPLICANTS MUST FILL OUT THIS FORM COMPLETELY." Gonzalesadmitted that he understood this requirement at the time.9 He stated merely that,2He did not testify. See footnote 21,-infra.8 All dates are in 1965 unless otherwise shown.4 As stated by Gonzales, in 1964 he had worked for 10 days with Respondent, underWilburn, and had quit without notice Although he sent word through his wife that hewas going to Mexico, it was then in fact that he commenced his job with Dixie.6His application form shows no entry under "Height."6 There is no evidence that an appointment was made or that Wilburn was in com-munication with the doctor's office, located away from the plant.7 On cross-examination, Gonzales testified that Wilburn did not tell them why he couldnot give them work.8During the period of the strike at Dixie, from June through September, Gonzales didnot apply for work at any company other than Respondent.6Gonzales testified in Spanish but stated that he understands English "a little bit."The applications of Gonzales and Villarreal, in evidence, contain significant omissions ;e g., particularly relating to past employment and past medical experience. It is apparentthat Gonzales and Villarreal skipped over these questions on their applications, which theysigned at the end. I would find that they did so deliberately, because they wished towithhold such information. (Gonzales did not indicate that he was then aware of the fact'thatWilburn knew of his taking employment with Dixie when he had quit Respondentin 1964 and reported that he left for Mexico ) UNITED STEEL FABRICATORS,- INC.435when they were sent to Dr. Smith, they had no time to complete the forms. I donot credit Gonzales in this regard.10Raymond Mendez testified that Gonzales and Villarreal came to him at theunion office, in the presence of other named individuals. After Gonzales related"the sequence of events," Mendez said he wanted to find out "what went on," andasked "if anybody knew the foreman," Wilburn." Antonio Garcia "volunteered"that he knew Wilburn, and requested permission to use the telephone "to knowwhat [Mendez] wanted to know, why these people hadn't gotten on there afterbeing offered the job and being told to come back to work." Garcia proceededtomake the call to Wilburn, as described below (and presumably related the sub-stance thereof to Mendez). About 15 minutes later, Mendez himself telephonedRespondent's plant, was told he would have to talk to 0. W. Maxey (presidentand general manager),12 who was then unavailable, and Mendez left his name andnumber. Thereafter,Maxey returned the call.Mendez raised the subject ofRespondent'sfailure to hire Gonzales and Villarreal.He testified that Maxey"asked who in the hell I was, trying to tell him what to do.that hadn't Ilearned my lesson in Dixie, that I couldn't run the whole show." Maxey insistedthat there were no such two men, as Gonzales and Villarreal, and that he did notknow anything about their applications.13Mendez then called Dr. Smith, whomhe did not know-("I asked him who he was. He said he was Dr. Smith.")Dr. Smith told him that he had examined Gonzales and Villarreal, that they hadpassed, that it was standard procedure for him to keep their application forms andsend them through to the Company, and that he had forwarded these forms inthemorning mail.Garcia - testified thatMendez asked if "anybody knew anybody" at Respondent,but did not ask for anybody to call Respondent "and find out why they weren'thired."He called Wilburn because he was looking for a job himself. He knewWilburn as a classmate in vocational training school and casually thereafter. HetoldWilburn he was looking for work. Wilburn asked him what he could do, andhe answered-"weld, fit, check forms, a lot of things." Wilburn asked-"if I wasin that strike with the rest of the union members. And I said it wasn't a strike,itwas a lockout." Then Wilburn said "that he wasn't hiring anybody from Dixie."At this point, Garcia "told him about Mr. Gonzales and Mr. Villarreal, that theyhad passed their physical, they went over there with their tools ready to go towork,how come he wasn'tgoing to use them . . . . He said no, they haddecided not to use them because of a change or something in the contract."Wilburn had also asked him if he"was behind the union out there,"and hereplied that he was "just behind the majority of the boys."Following the above testimony, the General Counsel rested. Respondent there-upon moved to dismiss the complaint.After hearing arguments on both sides,Idenied the motion,indicating that a study of the record was required, thatenough circumstances were established for Respondent to put in its defense, butthat the ruling did not mean necessarily that the allegations in the complaint wouldbe sustained on such evidence. Now upon careful review of the record, I am ofthe opinion that the General Counsel,bearing the burden,failed to make out aprima faciecase with respect to these allegations. I find particularly deficient inthe evidence the necessary ingredient of discriminatory motive.To establish animus and motive by Respondent, the General Counsel relies uponthe following: (1) Garcia's testimony that Wilburn asked him whether he was"in that strike with the rest of the union members" and "was behind the unionout there," and that Wilburn commented that "he was not hiring anyone fromDixie." (2) The "logic" or assumption that on August 9, Wilburn must havereported to Maxey that he had just sent two employees to the doctor and instructed10 As part of General Counsel's case, Wilburn was called to testify for a limit purpose,during which he stated,inter alia,that Gonzales and Villarreal did not fill out their ap-plicationswhile they were in his office.11 On cross-examination,Mendez insisted that he had asked "if anybody knew anybodyover there.""Mendez knew that Maxey was formerly a salesman at Dixie. See Maxey's testimony,infra.18 It is noted that Mendez did not testify that he alluded in his conversation withMaxey to Garcia's earlier telephone call to Wilburn. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem to report to work the next morning-or "the inference that Maxey learnedofWilburn's impropriety in hiring two employees, the result of which could havedisrupted advantageous business relationships between Respondent and Dixie."There is no evidence of an "advantageous business relationship" being disrupted;nor would such a motive, even if shown, warrant the finding of a discriminatorypurpose under the Act. Though a speculative possibility, it cannot reasonably beinferred from this evidence that "in the interim," after sending Gonzales andVillarreal to the doctor,Wilburn spoke to Maxey and was then, for unlawfulreasons, overruled on hiring these applicants. Garcia's testimony is inconsistent,internally and with that of Mendez, that his purpose in calling Wilburn was to seeka job for himself. I would find that this was merely a ruse-and that serious doubtiscast on the credibility of his testimony. Rather it is evident that he was con-cerned with the question raised by Mendez, in the presence of Gonzales andVillarreal, as to why these two men were not hired and that, specifically, he wastold by Wilburn it as "because of a change or something in the contract." And hisconversation withWilburn was in the context of their supposed friendship. Evenaccepting Garcia's full testimony,Wilburn's inquiry as to whether he was "in thestrikewith the rest of the union members"-would not alone prove animus byRespondent against these strikers. Nor does Wilburn's statement that he was nothiring anyone from Dixie 14 indicateprima facieany unlawful motive. Especiallyin light of the situation involving a strike at an unrelated company, nothing in theevidence can be fairly construed as showing opposition or hostility by Respondenttoward these strikers or their union activities.Further, there is no evidence that Respondent was hiring other applicants, butnot those from Dixie, or even that any jobs were available then or in the reason-able near future.C. Respondent's caseMoreover, considering the evidence adduced in Respondent's defense, the entirerecord would not provide the necessary proof to support the General Counsel'scomplaint.In Foreman Wilburn's testimony, the particular reason for not hiring Gonzalesand Villarreal was attributed to his receipt of information that Respondent did notobtain an anticipated contract for a certain job. Although the General Counselchallenges the credibility of this assigned ground, it is unrefuted and finds cor-roboration by Maxey, Respondent's president, and in the stipulated evidence thatRespondent did no hiring of skilled employees for about 2 months after Gonzalesand Villarreal were refused employment.i5The normal working complement comprised 30-35 employees since February,when there was a general layoff of about 30 employees. In the previous year,Respondent had reduced its force from a maximum of 100 employees because ofeconomic difficulties.The general practice of Respondent in processing applicants for employment wasplausibly and credibly explained byWilburn and Maxey. The procedures theydescribed relate essentially to the hiring of experienced or skilled personnel;laborers or helpers are ordinarily obtained "off the street," whenever needed. Allapplicants are interviewed by Wilburn. He is regularly in touch with the salesmento keep abreast of Respondent's actual or probable requirements for additionalmen. If seriously considered for immediate or future hire, the applicant is givenan application form, usually to be filled out at the plant, and sent for a physicalexamination.16 The application is personally brought back to Wilburn, who looksitover, and sometimes helps the applicant in filling out the form. Wilburn thenbrings the completed application into Maxey, indicating that he wants to hire the14 The General Counsel did not establish that Respondent had any knowledge that Vil-larreal was an employee of Dixie and a striker. Nor, indeed, was it shown that Respondentwas even aware, during the material period, of Gonzales' current employment with Dixieand striker status.15On October 5, Vidaurri was employed as a punch operator, and on October 19, Gutier-rez was employed as a layout man. Both had come to the plant looking for work, havingbeen in layoff status with Respondent since the past February. Nor were any commonlaborers hired until mid-September or October16 In frequentinstances,Respondent undertakes the expense ($5) of having applicantsmedicallyexaminedeven though they are not subsequently hired. UNITED STEEL FABRICATORS,INC.437applicant.The final decision is then made by Maxey, who usually approvesWilburn's recommendation except only if he thinks there is not enough work tojustify the hire.Concerning the initial request for employment by Gonzales and Villarreal inearlyAugust,Wilburn's testimony was, in substance, similar to that given byGonzales,17 i.e., that he had nothing then but was expecting work and he wouldlet them know.18On August 9, about 8:30 a.m., he called the number Villarreal had given himand left word 19 requesting Gonzales and Villarreal to come to the plant and sub-mit applications.He decided to send for them at this time because-the salesmanager had (the previous Wednesday) informed him that the "chances were verygood" that Respondent would get a particular job on which it had bid; Gonzaleshad worked for him before and was a "friend," whom he desired to help; bothGonzales and Villarreal were experienced men of a typewhich was in scarcesupply, and he wanted to make sure of them in advance should it develop thatthey would be needed by Respondent When Gonzales and Villarreal came to theplant, about noon on August 9, he gave them application forms and sent them tobe examined by Dr. Smith They requested and were permitted to take the appli-cations home, but with instructions from Wilburn to fill them out completely andbung them back.20 He did not tell them that they were hired and to commencework the next day (as testified by Gonzales). About 2 p.m. that day, he learnedfrom the sales manager that Respondent did not get the anticipated contract award.Before leaving the plant that evening, he called and left the message for Gonzalesand Villarreal that "the work we had planned on fell through. We haven't got it."However, early on August 10, Gonzales and Villarreal reported at the plant, withtheirwork clothes and lunch, ready for work. Responding to his question, theysaid they left their applications at the doctor's office. He told them they had tobring the applications back so that he could keep them in the file. He asked ifthey had received the message he left for them the night before, and Villarrealreplied that he hadHe informed them that the contract he was expecting hadfallen through and he could not put them on at the present time. They said"all right" and left.Concerning Garcia's telephone call later that morning, Wilburn testified that hetoldGarcia that an expected contract had fallen through and he could not hirehim, but suggested to Garcia another place that he knew was hiring. When at alater point Garcia raised the question of why Gonzales and Villarreal were nothired, he gave the same reason. He did not know Garcia was on strike, deniedasking him if he was behind the union at Dixie, and denied that he told him hewas not hiring from Dixie. Garcia himself volunteered the information that he wasinvolved in a lockout at Dixie He had discussed these matters with Garcia as a"friend."Maxey testified on cross-examination that he had helped to finance Dixie whenitstarted in business; that he was once a stockholder in that company and hadworked there as a salesman; but that he left Dixie in 1959. He explained thatRespondent has a large gauge shear for cutting metal plate, and that it takes minorcontracts for the use of this shear from competitive companies in the area. Duringthe past year or more, and predating the strike at that plant, it had performedsuch contracts for Dixie.When Mendez called him from the union hall onAugust 10, he had no knowledge of the preceding events involving Gonzales andVillarreal.Mendez asked why he did not hire the two men sent over by the Unionto work for Respondent. He reacted by telling Mendez that he had built his ownbusiness and did not have to take "any gab" from him or anyone else. He saidhe did not know anything about the matter, but would take it up with WilburnifMendez wanted to check on it. Thereafter, he learned from Wilburn what hadtranspired.He testified that Gonzales and Villarreal would not have been hired17While Gonzales fixed this first visit as occuiring on Augn.t 4, Wilburn firmly statedthat it took place on a Saturday, but was unsure of the date, which lie estimated asAugust 7.isWilburn isas generally aware at the time that Gonzales bad been employed at Dixie,and he had previously heard on television about a strike at that plant-although thesesubjects were not discussed with Gonzales and Villarreal19With the desk clerk at Villarreal's hotel2'As Wilburn testified, Gonzales (who was not literate in English) said lie did not knowhow to fill out the application form. 438DECISIONSOF NATIONALLABOR RELATIONS BOARDwithout their applications completed; and in a letter to the Board dated October 15,in evidence, he stated that the improper applications would have caused Respondent"to fire them if we had hired them." 21Wilburnwas confused and inconsistent as to dates,and less than persuasivein all his reasons for wanting to help Gonzales, much less Villarreal about whomhe admitted he knew nothing. Nevertheless, these negative factors in Respondent'scase cannot, in the absence of positive evidence in the record, support any inferenceof a discriminatory motive on Respondent's part. At most, only a basis for sus-picion appears. On the other hand, I am unable to credit Gonzales that he andVillarreal were flatly told by Wilburn that they were hired and to report to work-although they might have mistakenly believed, in the circumstances, that theirrecall byWilburn on August 9 was for the specific purpose of hiring them. Theprobabilities are far greater that they would not be hired before the results wereknown of their physical examinations, and before their applications were filled outshowing at least their past employment history and similar qualifying data normallyrequired by employers of applicants. Other elements in the evidence raise questionsas to the sincerity of Gonzales and Villarreal in seeking employment with Respond-ent.Gonzales admitted that he applied at no other companies during the courseof the strike; he made no further attempts to obtain work with Respondent,although encouraged by Wilburn; and he as well as Villarreal deliberately, I find,withheld significant information on their application forms. From an evidentiarystandpoint, the absence of testimony by Villarreal could only operate to detractfrom the General Counsel's case.22While not controlling,per se,theGeneralCounsel's failure to show available jobs for Gonzales and Villarreal, and theRespondent's clear evidence that it hired no employees for a period for about 2months after the incidents in question, constitute important considerations in theultimate determination herein.23Accordingly, it is concluded that the record does not sustain the alleged viola-tions of Section 8(a)(1) and (3).CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaningof Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.The allegations of the complaint that Respondent has engaged in unfair laborpracticeswithin the meaning of Section 8(a)(1) and (3) of the Act have notbeen supported by substantial evidence.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety.alHowever,Wilburn indicated that the incomplete applications had no bearing uponhis decision not to employ Gonzales and Villarreal ; that he would normally have assistedthem in completing the forms before bringing the applications into Maxey.27 The General Counsel's attorney asserted at the close of the hearing that Villarreal is"undoubtedly" a citizen of Mexico; that 2 weeks before the hearing he attempted, withoutsuccess,to obtain Villarreal's address;and that he heard only last night that Villarrealwas in Monterey, Mexico. Further, he stated that he probably would have called Villarreal,who speaks English, rather than Gonzales ; however, he considered that in any event thetestimony of only one of the two complainants was necessary to establish his case.23 SeeIowa Beef Packers, Inc.,144 NLRB 615.Chevrolet,Division of General Motors CorporationandBraxtonC. Shankle.Cases 31-CA-43 and 88.October 05, 1966DECISION AND ORDEROn August 1, 1966, Trial Examiner E. Don Wilsonissued hisDecision in the above-entitled proceeding, finding that the Respond-161NLRB No. 37.